Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/US17/28040 04/18/2017, which claims benefit of 62/323,983 04/18/2016.
	Claims 1, 15, 19, 25-26, 30, 43, 48, 55, 65, 73-75, 93-95 are pending.  
Claim Rejections/Objections Withdrawn
2.	Rejections of canceled claims are withdrawn. The rejection of claim(s) 15, 25, 43, 55, 73, 75 under 35 U.S.C. 102(a)(1) as being anticipated by  Nilsson is withdrawn based upon the amendments.  The rejection of claim(s) 15, 25, 43, 55, 73, 75, 95 under 35 U.S.C. 102(a)(1) as being anticipated by Hayakawa  US 6,608,056 is withdrawn based upon the amendments. The rejection of claim(s) 15, 55, 73, 75, under 35 U.S.C. 102(a)(1) as being anticipated by Massoud “New Synthons of 3-Hydroxyquinoline Derivatives Through SEAr.” Letters in Organic Chemistry, 2014, 11, 693-699 is withdrawn based upon the amendments.
Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Andrea Wilkovich on June 24, 2021.
The application has been amended as follows: 

Delete ” 
    PNG
    media_image1.png
    68
    518
    media_image1.png
    Greyscale
”.

In claim 30 after the words The compound according to 
Delete  “claim 15, wherein the compound is according to”. 
In claim 30 after the words where R1, R5, R6 and m are 
Delete “as in claim 15”
And 
Insert – defined as follows: 
    PNG
    media_image2.png
    164
    554
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    387
    603
    media_image3.png
    Greyscale


-.
 In claim 95 after the words substituted or unsubstituted dialkylamino;
Delete   “

    PNG
    media_image4.png
    51
    555
    media_image4.png
    Greyscale

”
	Cancel claims 1 and 94.	

Conclusion
4.	Claims 15, 19, 25-26, 30, 43, 48, 55, 65, 73-75, 93, 95 are allowed. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/            Primary Examiner, Art Unit 1625